DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-4, 6-7 and 9 have been amended. Claims 2, 5, 8 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 08/26/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 4, 7 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 3-4, 6-7, and 9 are filed 08/26/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method directed for selection of a feature subset-classifier pair for a classification task comprising deriving plurality of features based on statistical measures from extracted features.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
and wherein simultaneously determining the feature subset-classifier pair (H*, Tr*) utilizing the metaheuristic incremental search based joint optimization technique comprises: 
identifying a plurality of feature subsets for each classifier among the plurality of classifiers types, wherein each feature subset among the plurality of feature subsets is selected from each ranked list by adding a feature among the plurality of derived set of features of each ranked list one at a time;
pairing each classifier with a feature subset selected from the plurality of feature subsets to generate a plurality of feature subset-classifier pairs, wherein the selected feature subset provides highest performance over a set of performance parameters and a performance score; 
evaluating the generated plurality of feature subset-classifier pairs for the classification task; and 
determining the feature subset-classifier pair (H*, Tr*) from the evaluated plurality of feature subset-classifier pairs that provides minimum structural risk and generalization error for the classification task by satisfying the performance objective function.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Weston (US 20110078099 A1) teaches the use of learning machines to identify relevant patterns in datasets, and more particularly to a method and system for selection of features within the data sets which best enable identification of relevant patterns.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486